An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Analisa Torres, J.), rendered on or about April 4, 2011, said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgment so *522appealed from be and the same is hereby affirmed. Concur— Tom, J.P., Sweeny, Manzanet-Daniels, Feinman and Clark, JJ.